2021 IL App (1st) 201247-U
                                             No. 1-20-1247
                                     Order filed December 15, 2021
                                                                                         Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 08 CR 07747
                                                                 )
 CHAKA RICHBLOOD,                                                )   Honorable
                                                                 )   Patrick Coughlin,
           Defendant-Appellant.                                  )   Judge Presiding.



           JUSTICE BURKE delivered the judgment of the court.
           Presiding Justice Gordon and Justice McBride concurred in the judgment.

                                               ORDER

¶1        Held: We affirm the circuit court’s dismissal of defendant’s pro se postconviction petition
                where defendant’s claim that the Truth in Sentencing Act is unconstitutional as
                applied to juvenile offenders is frivolous and patently without merit.

¶2        Defendant Chaka Richblood appeals from an order of the circuit court of Cook County

dismissing his pro se petition for relief under the Post-Conviction Hearing Act (Act) (725 ILSC

5/122-1 et seq. (West 2018)). On appeal, defendant contends that the court erred in summarily

dismissing his petition where he established an “arguable basis of a meritorious claim” that the
No. 1-20-1247

Truth in Sentencing Act (730 ILCS 5/3-6-3(a)(2)(i) (West 2006)) is unconstitutional as applied to

him. Defendant asserts that the statute is unconstitutional where it requires juvenile offenders, such

as himself, to serve 100% of their sentence for certain offenses. Defendant maintains that the Truth

in Sentencing Act does not permit juveniles an opportunity to earn sentencing credit and

demonstrate that they have been rehabilitated before the conclusion of their sentence. For the

reasons that follow, we affirm the judgment of the circuit court.

¶3                                      I. BACKGROUND

¶4                                      A. Defendant’s Plea

¶5     In March 2008, defendant was arrested and charged with 11 counts of first degree murder

and one count of attempted armed robbery. Defendant was 15 years old at the time of the offense.

In August 2011, defendant entered into a negotiated guilty plea in exchange for a 24-year sentence

on one count of first degree murder. At the plea hearing, the State presented the factual basis for

the plea. In March 2007, defendant and Cortez Simpson were playing a game of basketball when

the victim, Howard Bennett, rode past on his bike. Simpson remarked that he wanted Bennett’s

bike. Defendant told Simpson to go steal the bike. Bennett rode the bike into an alley and defendant

and Simpson chased after him. Eyewitnesses then heard “loud noises,” and defendant and Simpson

came running back to the basketball court. Simpson was bleeding from his legs and defendant was

holding a gun. First responders arrived on the scene and transported Bennett to a hospital where

he was pronounced dead. The cause of death was determined to be injuries inflicted by a

“dangerous weapon.”

¶6     The court found that there was a factual basis for the plea and imposed the agreed-upon

sentence of 24 years. Defendant did not file a direct appeal.

¶7                                   B. Postconviction Petition

                                                -2-
No. 1-20-1247

¶8     In January 2020, defendant filed a pro se petition for relief under the Act. In his petition,

defendant contended that the Truth in Sentencing Act (730 ILCS 5/3-6-3(a)(2)(i) (West 2006))

was unconstitutional as applied to him under the eighth amendment to the United States

Constitution (U.S. Const., amend. VIII) and the proportionate penalties clause of the Illinois

Constitution (Ill. Const. 1970, art I, § 11). Defendant contended that he was 15 years old at the

time of the offense and was sentenced to 24 years’ imprisonment. Pursuant to the Truth in

Sentencing Act, he was required to serve 100% of that sentence. Defendant asserted that in 2019,

a panel of this court issued its decision in People v. Othman, 2019 IL App (1st) 150823 (Othman

I). Defendant contended that in that case, this court found that the Truth in Sentencing Act was

unconstitutional as applied to juveniles because it prevents juvenile offenders from demonstrating

rehabilitation and seeking parole at some point during their prison sentence. Defendant asserted

that similar to the defendant in Othman I, defendant here was a juvenile offender, convicted of

first degree murder, who, because of the Truth in Sentencing Act, was required to serve his entire

sentence regardless of his potential for rehabilitation.

¶9     Defendant attached to his petition various certificates showing his completion of programs

while he was incarcerated at the Illinois Department of Corrections (IDOC). These included

educational programs, tutoring programs, and leadership programs. Defendant also attached

memoranda from the Danville Correctional Center related to his completion of those programs.

These memoranda indicated that his participation in the various educational classes had been

reviewed, and it was “determined that [he] [] successfully met [his] goal and [had] been

recommended for an award of [Earned Program Sentence Credit.] According to Illinois statute 730

[ILCS] 5/3-6-3(a)(2)(i) you are ineligible for an award of sentence credits.” Defendant also




                                                 -3-
No. 1-20-1247

attached to his petition a “Release Plan,” that detailed his plans after his release from prison, which

included finding a job and pursuing education.

¶ 10    The circuit court dismissed defendant’s petition in a written order. The court found that the

portions of the Othman I decision that defendant relied on his petition had been vacated.

Nonetheless, the court found that Othman I was distinguishable because the defendant in Othman

I had been sentenced to 55 years’ imprisonment. The court found that the holdings in Miller v.

Alabama, 567 U.S. 460, and People v. Buffer, 2019 IL 122327 were therefore directly applicable

to the Othman I defendant because he had received a de facto life sentence. The court observed

that the defendant here did not receive a de facto life sentence because his sentence was less than

40 years. The court noted that all statutes are presumed constitutional and concluded that

defendant’s claims had no arguable basis in law. The court therefore dismissed the petition.

¶ 11    Defendant filed a pro se petition for reconsideration, which the circuit court summarily

denied. This appeal follows.

¶ 12                                       II. ANALYSIS

¶ 13    On appeal, defendant contends that the circuit court erred in dismissing his petition where

he established an arguable basis of a meritorious claim that the Truth in Sentencing Act is

unconstitutional as applied to him. Defendant maintains that he was a juvenile at the time of the

offense, and the Truth in Sentencing Act prevented him from earning sentencing credit against his

24-year sentence. Defendant asserts that this provision is in contrast with Miller and related cases

because it does not take into account the neurological differences between juvenile and adult

offenders and does not factor in a juvenile’s potential for rehabilitation. Defendant also asserts that

the court erred in relying on Buffer, because he is not challenging his sentence on the basis that it

is a de facto life sentence.

                                                 -4-
No. 1-20-1247

¶ 14                           A. The Post-Conviction Hearing Act

¶ 15   As an initial matter, we note that the Act provides a three-stage mechanism by which a

criminal defendant may assert that his conviction was the result of a substantial denial of his

constitutional rights. 725 ILCS 5/122-1 (West 2018); People v. Delton, 227 Ill. 2d 247, 253 (2008).

At the first stage of proceedings, as here, defendant is required to set forth only the “gist” of a

constitutional claim, and the circuit court may summarily dismiss the petition if it finds that the

petition is frivolous or patently without merit, i.e., that it has no arguable basis in law or fact.

People v. Hodges, 234 Ill. 2d 1, 9, 16 (2009). A petition has no arguable basis in law or fact where

it is based on “an indisputably meritless legal theory or a fanciful factual allegation.” (Internal

quotation marks omitted.) People v. Allen, 2015 IL 113135, ¶ 25 (quoting Hodges, 234 Ill. 2d at

16). We review the summary dismissal of a postconviction petition de novo. People v. Morales,

2019 IL App (1st) 160225, ¶ 18.

¶ 16                                        B. Othman I

¶ 17   As noted, defendant’s pro se petition was based on this court’s decision in Othman I.

Defendant acknowledges, however, that the portions of the Othman I decision that defendant relied

on in his petition have since been vacated pursuant to a supreme court supervisory order. See

People v. Othman, No. 125580 (Ill. Jan. 9, 2020) (supervisory order); People v. Othman, 2020 IL

App (1st) 150823-B ¶¶ 3-5 (Othman II). Defendant contends, however, that the reasoning

established in the now-vacated portions of Othman I is still sound because those portions of the

opinion were not vacated on the basis that they were incorrect, but rather because the parties agreed

in their joint motion for a supervisory order to remove the language because the case was being

remanded for a new trial, and the sentencing issues were not germane to the court’s ruling.

Defendant maintains that the analysis in Othman I is supported by the United States Supreme

                                                -5-
No. 1-20-1247

Court’s decisions in Miller, 567 U.S. 460, Roper v. Simmons, 543 U.S. 551 (2005) and Graham v.

Florida, 560 U.S. 48 (2010). Defendant contends that based on those cases, the Truth in Sentencing

Act is unconstitutional as applied because it requires juvenile defendants sentenced for certain

offenses to serve 100% of their sentence and deprives them of the opportunity to demonstrate their

rehabilitative potential during their sentence by earning sentencing credit.

¶ 18   We will first examine this court’s holding in Othman 1. In that case, the 17-year-old

offender was sentenced to 55 years’ imprisonment for first degree murder. Othman I, 2019 IL App

(1st) 150823, ¶ 1. On appeal, this court remanded for a new trial based on an accumulation of

errors, including prejudicial testimony, confusing jury instructions, and the improper introduction

of hearsay testimony. Id. ¶ 75. Despite finding that remand for a new trial was warranted, the court

continued to address whether the defendant’s sentence was unconstitutional under Miller and

whether the Truth in Sentencing Act was unconstitutional as applied to juvenile defendants. Id. ¶¶

76-109. The Othman I court found that the Truth in Sentencing Act was unconstitutional as applied

to juvenile offenders because “every major case on the issue of juvenile justice strongly condemns

sentencing policies that prevent a juvenile from seeking to demonstrate rehabilitation and parole

at some point during his prison sentence.” Othman I, 2019 IL App (1st) 150823, ¶ 92.

¶ 19   This court has since found the Truth in Sentencing Act analysis in Othman I has “no

precedential authority” (People v. Williams, 2021 IL App (1st) 200213-U, ¶ 32 (unpublished order

pursuant to Supreme Court Rule 23); People v. Harris, 2021 IL App (4th) 200095-U, ¶ 45

(unpublished order pursuant to Supreme Court Rule 23)), and was unpersuasive dicta that was

ancillary to the court’s ruling in that case (People v. Brakes, 2021 IL App (1st) 181737, ¶ 41).

¶ 20   Since this court’s ruling in Othman I, our supreme court has issued two important decisions

on this topic that support that the conclusions reached in Williams, Harris, and Brakes that the

                                                -6-
No. 1-20-1247

analysis in Othman I should not be followed. First, in Buffer, the supreme court found that a

sentence of 40 years or less for juvenile offenders “provides ‘some meaningful opportunity to

obtain release based on demonstrated maturity and rehabilitation.’ ” (Emphasis added.) Buffer,

2019 IL 122327, ¶ 41 (quoting Miller, 567 U.S. at 479.) Then, in People v. Dorsey, the supreme

court agreed with the State’s contention that “all that is required to uphold the sentence against

[an] attack based on Miller ***, is ‘some meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation [citation] before the juvenile reaches Buffer’s line drawn

at more than 40 years.” People v. Dorsey, 2021 IL 123010, ¶ 49. The supreme court further held

that day-for-day good conduct credit may be considered in determining whether a sentence of more

than 40 years is constitutional. Id. ¶ 65. The court concluded that the statutory scheme need only

provide a juvenile defendant “some meaningful opportunity to obtain release based on

demonstrated maturity and rehabilitation before he spends more than 40 years in prison,” which

was the line drawn by Buffer. (Emphasis added and internal quotation marks omitted.) Id.

¶ 21   In addressing a contention substantially similar to the one at bar, this court in Brakes found

that Dorsey “effectively overrules’ Othman I. Brakes, 2021 IL App (1st) 181737, ¶ 42. The Brakes

court explained that “Dorsey shifts the focus of the inquiry from the sentence imposed to the actual

time a defendant must serve.” Id. (citing Dorsey, 2021 IL 123010, ¶ 64). “In other words, a juvenile

defendant’s sentence (whether served at 100%, 85%, or 50%) may be subject to a constitutional

challenge only if it will keep the juvenile in prison for more than 40 years.” Id.

¶ 22   We agree with the reasoning in Brakes and find Othman I both unpersuasive and not

precedential. In doing so, we recognize that Illinois courts have repeatedly rejected similar as-

applied constitutional challenges to the Truth in Sentencing Act. See People v. Pacheco, 2013 IL

App (4th) 110409, ¶¶ 57-60; see also People v. Banks, 2015 IL App (1st) 130985, ¶ 23; People v.


                                                -7-
No. 1-20-1247

Cavazos, 2015 IL App (2d) 120444, ¶ 86. Based on this authority, and the authority discussed

above including Buffer and Dorsey, it is clear that a juvenile defendant who is sentenced a term of

imprisonment of less than 40 years is not denied the opportunity to demonstrate his potential for

rehabilitation even if he is required to serve 100% of his sentence.

¶ 23   Defendant attempts to distinguish his situation from Brakes and Harris by pointing out that

those cases did not involve the dismissal of postconviction petitions at the first stage. Defendant

contends that in those case the defendants were appointed counsels in order to properly present

their claims to the circuit court. Defendant maintains that he is merely asking for the same relief

here. Essentially, defendant is asking this court to remand to the circuit court for second-stage

postconviction proceedings. See People v. Cotto, 2016 IL 119006, ¶ 27 (“During second-stage

proceedings, the court may appoint counsel for an indigent defendant, who may amend the petition

as necessary ***.”) However, defendant’s claim has no arguable basis in fact or law because it is

based on an indisputably meritless legal theory. Allen, 2015 IL 113135, ¶ 25. Therefore, remand

for further proceedings under the Act would serve no purpose.

¶ 24   We further find unpersuasive defendant’s contention that recent legislative enactments

demonstrate that sentencing standards for juveniles are changing such that the application of the

Truth in Sentencing Act for juvenile offenders “is no longer constitutional.” Defendant specifically

relies on a recent change to the Unified Code of Corrections that made a person convicted of first

degree murder eligible for parole after serving only 20 years imprisonment if he was under 21

years old at the time of the offense. Pub. Act 100-1182 (eff. June 1, 2019) (adding 730 ILCS 5/5-

4.5-110); Pub. Act 101-288, § 5 (eff. Jan. 1, 2020) (amending 730 ILCS 5/5-4.5-110(b) and

renumbering as 730 ILCS 5/5-4.5-115(b)). This statutory provision has no bearing on the Truth in

Sentencing Act and applies only prospectively, rather than retroactively, as defendant now seeks.


                                                -8-
No. 1-20-1247

As demonstrated above, both the legislature and Illinois courts are attuned to the evolving

sentencing standards for juveniles. Neither body, however, has found that it is unconstitutional for

a juvenile to be sentenced to a term of imprisonment of fewer than 40 years’ imprisonment, even

if that juvenile must serve 100% of his sentence.

¶ 25   We therefore find that defendant has failed to raise the gist of a constitutional claim that

the Truth in Sentencing Act violates his rights under the eighth amendment or the proportionate

penalties clause. Our precedent is clear that there where a defendant has the opportunity for release

from prison in less than 40 years, there is no constitutional violation and a juvenile defendant’s

ability to demonstrate his rehabilitative potential under Miller and related cases is satisfied.

Accordingly, we find that the circuit court did not err in dismissing defendant’s petition.

¶ 26                                    III. CONCLUSION

¶ 27   For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 28   Affirmed.




                                                -9-